

Exhibit 10.1


SECOND AMENDMENT TO LOAN AGREEMENT


THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is effective as of
September 30, 2018 (the “Effective Date”), by and among CWI OP LP, a Delaware
limited partnership (“Borrower”), and W. P. Carey Inc., a Maryland corporation
(“Lender”).
  
RECITALS


A.Borrower is the maker of that certain Amended, Restated and Consolidated
Promissory Note (the “Note”) dated as of September 26, 2017 in the original
principal amount of One Hundred Twenty Five Million and 00/100 Dollars
($125,000,000.00) and payable to the order of Lender. The loan evidenced by the
Note is herein referred to as the “Loan.” Lender made the Loan to Borrower
pursuant to that certain Loan Agreement (as amended, the “Loan Agreement”) dated
as of September 26, 2017 between Borrower and Lender, as amended by that certain
First Amendment to Loan Agreement, dated as of June 26, 2018.
B.    The Note is secured by, inter alia, that certain Pledge Agreement, dated
as of September 26, 2017 (as defined in the Loan Agreement, the “Security
Instrument”), made by Borrower for the benefit of Lender, encumbering the equity
interests described therein and more particularly described in the Security
Instrument (the “Property”). The Note, the Loan Agreement, the Security
Instrument and all other documents evidencing and securing the Loan shall be
referred to herein as the “Loan Documents”. All references herein to Loan
Documents and all references in the Loan Agreement to Loan Documents shall be
deemed to include this Amendment and Reaffirmation.
C.    Borrower has requested that Lender extend Maturity Date A (as defined in
the Loan Agreement), and Lender is willing to do so on the terms and conditions
set forth herein.
D.    Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Loan Documents. All references herein to the Borrower
shall mean the Borrower, as the ownership thereof has been reconstituted, as of
the Effective Date.


AGREEMENTS:


NOW THEREFORE, in consideration of the foregoing recitals (which are hereby
incorporated herein by this reference) and the mutual covenants and promises of
the parties hereto and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


1.    MATURITY DATE A.    The definition of “Maturity Date A” as defined in
Article I of the Loan Agreement is hereby deleted in its entirety and replaced
with the following: means the earlier to occur of (i) June 30, 2019 and (ii)
expiration or termination by the Borrower or Guarantor of that certain Amended
and Restated Advisory Agreement dated January 1, 2016 by and among the Borrower,
the Guarantor and Carey Lodging Advisors, LLC, an indirect subsidiary of the
Lender, as amended (the “Advisory Agreement”); provided, however, that Borrower
may, at its sole option, extend Maturity Date A by a period of three (3) months
by providing prior written notice to Lender of its intention to do so on or
before the original Maturity Date A.
2.    MATURITY DATE B.    Clause (i) of “Maturity Date B” as defined in Article
I of the Loan Agreement is hereby deleted in its entirety and replaced with the
following: “December 31, 2019.”


1

--------------------------------------------------------------------------------




3.    NO DEFAULTS. Borrower hereby represents and warrants to Lender as of the
Effective Date that no Event of Default has occurred and is continuing under the
Loan Documents.
4.    NO OFFSETS OR DEFENSES. Borrower hereby acknowledges, confirms and
warrants to Lender that as of the Effective Date, Borrower does not claim any
offset, defense, claim, right of set-off or counterclaim against Lender under,
arising out of or in connection with this Amendment, the Note, the Loan
Agreement or any of the other Loan Documents. In addition, Borrower covenants
and agrees with Lender that if any offset, defense, claim, right of set-off or
counterclaim exists as of the Effective Date, Borrower hereby irrevocably and
expressly waives the right to assert such matter.
5.    CONFIRMATION. Except as specifically set forth herein, all other terms and
conditions of the Loan Documents shall remain unmodified and in full force and
effect, the same being confirmed, ratified, acknowledged and republished
hereby.    
6.    DEFAULT.    Any breach by Borrower of any of the covenants contained in
this Amendment or the material inaccuracy of any representation or warranty
contained in this Amendment and Reaffirmation shall constitute a default under
the Loan Agreement and each other Loan Document.
7.    MODIFICATIONS. This Amendment and Reaffirmation may not be amended,
modified or otherwise changed in any manner except by a writing executed by
Lender and Borrower.
8.    SUCCESSORS AND ASSIGNS. This Amendment applies to, inures to the benefit
of, and binds all parties hereof, their heirs, legatees, devisees,
administrators, executors, and permitted successors and assigns.
9.    NO NOVATION. THE PARTIES DO NOT INTEND THIS AMENDMENT AND REAFFIRMATION
NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND
REAFFIRMATION AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS. FURTHER, THE PARTIES DO NOT INTEND THIS
AMENDMENT AND REAFFIRMATION NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO AFFECT
THE PRIORITY OF ANY OF THE LENDER'S LIENS IN ANY OF THE COLLATERAL SECURING THE
NOTE IN ANY WAY, INCLUDING, BUT NOT LIMITED TO, THE LIENS, SECURITY INTERESTS
AND ENCUMBRANCES CREATED BY THE SECURITY INSTRUMENT.
10.    ENTIRE AGREEMENT. This Amendment and Reaffirmation constitutes all of the
agreements among the parties relating to the matters set forth herein and
supersedes all other prior or concurrent oral or written letters, agreements and
understandings with respect to the matters set forth herein.
11.    COUNTERPARTS. This Amendment and Reaffirmation may be signed in any
number of counterparts by the parties hereto, all of which taken together shall
constitute one and the same instrument.
12.    GOVERNING LAW. In accordance with Section 8.7 of the Loan Agreement, this
Amendment and Reaffirmation shall be governed by, and construed in accordance
with, the laws of the state of New York without giving effect to the conflict of
laws provisions of said state.
13.    SUPREMACY CLAUSE. It is hereby agreed that the terms and conditions of
the Loan Agreement, the Note and other Loan Documents, as modified by this
Amendment and Reaffirmation, shall


2

--------------------------------------------------------------------------------




remain in full force and effect and shall be binding upon Borrower. It is
understood and agreed that in the event there are any conflicting or omitted
provisions or variations between the terms, conditions, rights, or remedies in
the Loan Agreement, the Note or any other Loan Document (other than this
Amendment and Reaffirmation) and the terms of this Amendment and Reaffirmation,
those terms, conditions, rights or remedies of this Amendment and Reaffirmation
shall prevail. A default under the terms and conditions of this Amendment and
Reaffirmation shall, subject to any notice and cure periods specified in the
Loan Agreement, the Note and the other Loan Documents constitute an Event of
Default under the terms and conditions of the Loan Agreement, the Note and the
other Loan Documents
14.    WAIVER OF TRIAL BY JURY. BORROWER, ON THE ONE HAND, AND LENDER, ON THE
OTHER HAND, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION
FOR THE LOAN, THE NOTE, THE LOAN DOCUMENTS, THIS AMENDMENT AND REAFFIRMATION OR
ANY ACTS OR OMISSIONS OF THE OTHER PARTIES, THEIR OFFICERS, EMPLOYEES, DIRECTORS
OR AGENTS IN CONNECTION THEREWITH.
15.    FURTHER ASSURANCES. Borrower shall reasonably cooperate with Lender and
shall execute and deliver, or cause to be executed and delivered, all such other
documents and instruments, and shall take all such other actions that Lender may
request from time to time in order to accomplish and satisfy the provisions and
purposes of this Amendment and Reaffirmation, including such confirmations
and/or corrective instruments as Lender reasonably may require.
Signatures on following page


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment, under seal,
as of the Effective Date.




LENDER:
 
 
W. P. Carey Inc., a Maryland corporation


 
 
 
 
By:
 
 
Name:
 
Title:



BORROWER:
 
 
CWI OP, LP, a Delaware limited partnership
 
 
By:
Carey Watermark Investors
 
Incorporated, its general partner
 
 
By:
 
 
Name:
 
Title:





4